Citation Nr: 1802966	
Decision Date: 01/12/18    Archive Date: 01/23/18

DOCKET NO.  09-36 946	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right foot hammertoes.

2.  Entitlement to service connection for glaucoma.

3.  Entitlement to service connection for cholelithiasis with gall bladder disability, status post cholecystectomy.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to an initial rating in excess of 60 percent (prior to July 25, 2016) and an initial rating in excess of 50 percent (from July 25, 2016) for eczema to include pseudofolliculitis barbae (PSB).

6.  Entitlement to an initial rating in excess of 10 percent for hypertension.

7.  Entitlement to an initial compensable rating for left foot hammertoes.

REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1987 to June 2007.

These matters are before the Board of Veterans' Appeals (Board) on appeal from December 2007, August 2010, June 2011, June 2012, and April 2015 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2012, a videoconference hearing was held before a Veterans Law Judge who is no longer employed by the Board, and a transcript of that hearing is associated with the record.

In June 2013, June 2017, and August 2017, the case was remanded for additional development.  Thereafter, the Veteran was scheduled to present testimony at a new videoconference hearing before a Veterans Law Judge in January 2018.  However, in a statement received in December 2017, he withdrew his request for that hearing.



FINDING OF FACT

In a December 2017 written statement, prior to the promulgation of a decision in the appeal in the matters, the Veteran stated that he wished to withdraw his appeal as to all issues currently on appeal [i.e., whether new and material evidence has been received to reopen a claim of entitlement to service connection for right foot hammertoes, entitlement to service connection for glaucoma, entitlement to service connection for cholelithiasis with gall bladder disability (status post cholecystectomy), entitlement to service connection for sleep apnea, entitlement to higher initial ratings for eczema to include PSB, entitlement to a higher initial rating for hypertension, and entitlement to an initial compensable rating for left foot hammertoes]; there is no question of fact or law in these matters remaining for the Board to consider.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met as to the claims seeking to reopen a claim of entitlement to service connection for right foot hammertoes, entitlement to service connection for glaucoma, entitlement to service connection for cholelithiasis with gall bladder disability (status post cholecystectomy), entitlement to service connection for sleep apnea, entitlement to higher initial ratings for eczema to include PSB, entitlement to a higher initial rating for hypertension, and entitlement to an initial compensable rating for left foot hammertoes; the Board has no further jurisdiction in these matters.  38 U.S.C. §§ 7104, 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction in any matter which under 38 U.S.C. § 511(a) is subject to a decision by the Secretary.  38 U.S.C. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105(b)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative, and must be in writing or on the record at a hearing.  38 C.F.R. § 20.204.

In a December 2017 written statement, the Veteran stated that he wished to withdraw his appeal as to all issues currently on appeal - i.e., whether new and material evidence has been received to reopen a claim of entitlement to service connection for right foot hammertoes, entitlement to service connection for glaucoma, entitlement to service connection for cholelithiasis with gall bladder disability (status post cholecystectomy), entitlement to service connection for sleep apnea, entitlement to higher initial ratings for eczema to include PSB, entitlement to a higher initial rating for hypertension, and entitlement to an initial compensable rating for left foot hammertoes.  There remain no allegations of errors in fact or law for appellate consideration regarding these issues.  Accordingly, the Board does not have jurisdiction to consider an appeal in these matters, and the appeal in these matters must be dismissed.


ORDER

The appeal as to the claims to reopen a claim of entitlement to service connection for right foot hammertoes, entitlement to service connection for glaucoma, entitlement to service connection for cholelithiasis with gall bladder disability (status post cholecystectomy), entitlement to service connection for sleep apnea, entitlement to higher initial ratings for eczema to include PSB, entitlement to a higher initial rating for hypertension, and entitlement to an initial compensable rating for left foot hammertoes is dismissed.


______________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


